IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ANTHONY VONE CAIBY,                            : No. 153 MM 2019
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
MONROE COUNTY DISTRICT                         :
ATTORNEY'S OFFICE,                             :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.